LEHAN, Judge.
We affirm the final judgment against appellants in this suit upon a mortgage note. One of the appellants, Boden-Wert IV, is a general partner of Royal Palm Square Associates, a general partnership which is in a chapter 11 reorganization. The other is Patrick J. O’Neill, a general partner of Boden-Wert IV.
Contrary to appellants’ contention, the automatic stay of proceedings against the chapter 11 partnership under 11 U.S.C. § 1101 et seq. did not apply to appellants. See Bank Center Ltd. v. Papariella, 15 B.R. 64 (Bankr.W.D.Pa.1981); In re Aboussie Bros. Construction Co., 8 B.R. 302 (Bankr.E.D.Mo.1981). Liability of a general partner exists independently of partnership liability. See §§ 620.09(1) and 620.63, Fla.Stat. (1985). See also In re Alton, 81 B.R. 97, 99 (Bankr.M.D.Fla.1987); 8 Fla.Jur.2d Business Relationships §§ 513, 659 (1978). Appellants apparently *1046did not request a stay of proceedings against them pursuant to 11 U.S.C. § 105(a).
We do not find merit in appellants’ additional contentions.
Affirmed.
SCHOONOVER, C.J., and PATTERSON, J., concur.